Case 2:20-cv-10125-DMG-JPR Document 16 Filed 01/06/21 Page 1 of 3 Page ID #:190




                                   UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.        CV 20-10125-DMG (JPRx)                                           Date       January 6, 2021

 Title Frank K. Osby v. KSM Healthcare, Inc.                                                      Page    1 of 3

 Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  KANE TIEN                                                      NOT REPORTED
                  Deputy Clerk                                                    Court Reporter

    Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
             None Present                                                         None Present

 Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [11]

                                                     I.
                                                BACKGROUND

         On September 3, 2020, pro se Plaintiff commenced this action in Los Angeles County
 Superior Court, bringing state-law claims for negligence, medical malpractice, and elder abuse
 against Defendant KSM Healthcare, Inc., dba Dreier’s Nursing Care (“KSM”). Notice of
 Removal (“NOR”) ¶¶ 2-3 [Doc. # 1]. Plaintiff’s Complaint listed his address as being in
 Houston, Texas. Id. at ¶ 3. On November 4, 2020, KSM removed the action to this Court,
 asserting diversity jurisdiction because Plaintiff is a citizen of Texas and it is a citizen of
 California, and that the forum defendant rule does not apply because it removed the action before
 it was properly served. Id. at ¶ 1. On November 16, 2020, Plaintiff signed the instant Motion to
 Remand (“MTR”), which was filed by mail and entered onto the docket on November 30. [Doc.
 # 11.]

       On December 7, 2020, KSM alerted the Court that Plaintiff had passed away. [Doc. #
 14]. KSM learned of Plaintiff’s death via an email from Plaintiff’s sister, Willia Osby, on
 November 27, 2020, who wrote: “In light of Mr. Osby's death, decisions must be made as to
 how to proceed with this litigation.” Id. at 4.1 KSM filed an Opposition to the MTR on
 December 15, 2020. [Doc. # 15.] For the reasons set forth below, the MTR is GRANTED.

                                                    II.
                                             LEGAL STANDARD

        Pursuant to 28 U.S.C. section 1332, a district court shall have jurisdiction over a civil
 action where the matter in controversy exceeds the sum or value of $75,000 and there is
 complete diversity of citizenship between the parties. 28 U.S.C. § 1332. A civil action brought

         1
             All page references herein are to page numbers inserted by the CM/ECF system.

 CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-10125-DMG-JPR Document 16 Filed 01/06/21 Page 2 of 3 Page ID #:191




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-10125-DMG (JPRx)                                    Date     January 6, 2021

 Title Frank K. Osby v. KSM Healthcare, Inc.                                           Page     2 of 3

 in a state court over which a federal district court has original jurisdiction may be removed by
 the defendants to a district court where such an action could have been brought. 28 U.S.C. §
 1441.

         Diversity jurisdiction under 28 U.S.C. section 1332 requires that the parties to a suit be of
 diverse citizenship. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234
 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806)) (“Diversity jurisdiction
 requires complete diversity between the parties—each defendant must be a citizen of a different
 state from each plaintiff.”). There is a “strong presumption against removal jurisdiction,” and
 courts must reject it “if there is any doubt as to the right of removal in the first instance.”
 Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir.
 2010) (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)) (internal
 quotation marks omitted); Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031,
 1034 (9th Cir. 2008) (any “doubt is resolved against removability”). The party “seeking removal
 has the burden to establish that removal is proper” and the “burden of establishing federal subject
 matter jurisdiction.” Id.; Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941,
 944 (9th Cir. 2009) (citing Toumajian v. Frailey, 135 F.3d 648, 652 (9th Cir. 1998)).

                                               III.
                                           DISCUSSION

         As a preliminary matter, KSM argues that because Plaintiff is deceased, he is no longer
 the real party in interest and so does not have standing to bring the motion. Opp. at 9-10. But
 Plaintiff was the real party in interest when he signed and filed the MTR. In any event, it is
 KSM’s burden to establish removal jurisdiction, not Plaintiff’s. Federal courts also have “an
 independent obligation to assure ourselves of our own jurisdiction.” Rosson v. Fitzgerald (In re
 Rosson), 545 F.3d 764, 769 n.5 (9th Cir. 2008). KSM also claims that Willia Osby is acting on
 Plaintiff’s behalf, but as KSM itself observes, Willia “is not bringing this motion or representing
 this action as his successor in interest.” Opp. at 10. Under Federal Rule of Civil Procedure 25, a
 representative of a deceased party has 90 days to file a motion for substitution. No such motion
 has been filed, and the time for doing so has not passed. The Court will therefore evaluate
 diversity jurisdiction based on Plaintiff’s citizenship at the time of removal, when he was alive.
 See Strotek Corp. v. Air Transp. Ass'n. of Am., 300 F.3d 1129, 1131 (9th Cir. 2002) (removal
 based on diversity jurisdiction “is determined (and must exist) as of the time the complaint is
 filed and removal is effected.”).

        “To demonstrate citizenship for diversity purposes a party must (a) be a citizen of the
 United States, and (b) be domiciled in a state of the United States.” Lew v. Moss, 797 F.2d 747,

 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-10125-DMG-JPR Document 16 Filed 01/06/21 Page 3 of 3 Page ID #:192




                                  UNITED STATES DISTRICT COURT                           JS-6 / REMAND
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

 Case No.       CV 20-10125-DMG (JPRx)                                             Date     January 6, 2021

 Title Frank K. Osby v. KSM Healthcare, Inc.                                                       Page     3 of 3

 749 (9th Cir. 1986) (citations omitted). For jurisdictional purposes, domicile is determined as of
 the time the lawsuit is filed. Id. It is well established that domicile is determined by “fixed
 habitation of abode in a particular place, and an intention to remain there permanently or
 indefinitely.” Owens v. Huntling, 115 F.2d 160, 162 (9th Cir. 1940). Tangible factors which
 reflect this intent include “current residence, voting registration and voting practices, location of
 personal and real property, location of brokerage and bank accounts, location of spouse and
 family, membership in unions and other organizations, place of employment or business, driver's
 license and automobile registration, and payment of taxes.” Lew, 797 F.2d at 750.

         In his MTR, Plaintiff claims that he used the Texas address listed on his Complaint,
 which is a relative’s address, only to receive correspondence. According to Plaintiff, for the past
 year he has lacked a reliable permanent mailing address, having stayed unpredictably in various
 skilled nursing facilities and hospitals in Southern California. He purports to have continuously
 resided in Los Angeles County since 1959, including at the time the lawsuit was filed. MTR at
 2-3.

        KSM does not sufficiently rebut these statements.2 Indeed, KSM’s own records indicate
 that when Plaintiff was admitted to its nursing home, he listed his address as a homeless shelter
 in Los Angeles, and designated the shelter as the place he wished to be discharged to. Lorant
 Decl. ¶¶ 3-4 [Doc. # 15-1]. This evidence, combined with Plaintiff’s history of residence,
 outweigh his choice of mailing address in determining where he actually resided and where he
 intended to remain indefinitely. Accordingly, the Court finds that Plaintiff was a citizen of
 California. Because KSM is also a citizen of California, see NOR ¶ 7, the parties are not diverse
 and removal was improper.

                                                     V.
                                                 CONCLUSION

        In light of the foregoing, Plaintiff’s MTR is GRANTED. The Court REMANDS this
 action to the Los Angeles County Superior Court. KSM’s motion to dismiss [Doc. # 9], is
 DENIED as moot, without prejudice to refiling in state court. The January 8, 2021 hearing is
 VACATED.

 IT IS SO ORDERED.

         2
           KSM objects to Plaintiff’s statements as not coming in the form of declarations or affidavits. Plaintiff
 made these assertions about his own residential history in a brief that he signed himself. The Court will not fault a
 pro se Plaintiff for not strictly adhering to the proper technical form of presenting otherwise admissible evidence,
 which is corroborated by KSM’s own records.

 CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
